     Case 2:19-mj-03326-DUTY Document 3-1 Filed 08/14/19 Page 1 of 29 Page ID #:4
             Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 2 of 29

 1                                 IN THE UNITED STATES DISTRICT COURT
 2                                    EASTERN DISTRICT OF CALIFORNIA
 3
4                                                               19~J 0 332
     ~ UNITED STATES OF AMERICA,                   CASE N0~ ~ 9 -      CR - p i .0 T !UM
5
                                   Plaintiff,      VIOLATIONS: 18 U.S.C. § 1962(d) — Conspizacy to
6                                                  Participate in a Racketeer Influenced Corrupt
                             v.                    Organization; 18 U.S.C. § 1959(a)(5) —Conspiracy to
7                                                  Commit Murder(5 counts); 21 U.S.C. §§ 846,
     RONALD YANDELL,                               841(a){1) — Conspiracy to Distribute and Possess with
8      also known as "Renegade,"                   Intent to Distribute Methamphetamine and Heroin
     DANIEL"Danny" TROXELL,                       (2 counts); 21 U.S.C. § 841(x)(1)—Distribution of
9    WJLLL4M "Billy" SYLVESTER,                    Heroin(5 counts); 21 U.S.C. § 841(a)(1) —
       also known as "Billy from Norco,"           Distribution of Methamphetamine(1 count);
10   TRAVIS BURHOP,                                18 U.S.C. § 1963(a)(1),(a)(2),(a)(3), and
     BRANT DANIEL,                                 21 U.S.C.§ 853(a)— Cnmmal Forfeiture
11     also known as"Two Scoops,"
     DONALD MAZZA,
12     also known as "Popeye,"
     PAT BRADY,
13     also known as"Big Pat,"
     JASON "Jake" CORBETT,
14   MATTHEW HALL, ,
       8150 IC110WII 8S i°Psycho," or "~'}'C0~"
15   SAMUEL KEETON,
     MICHAEL TORRES,
16     also known as "Mosca,"
     JEANNA QUESENBERRY,
17   KEVIN MacNAMARA,
     KRISTEN DEMAR,
18   NSTIN PETTY,
       also known as "Rune," and.
19   KATHI,EEN NOLAN,
24                                 Defendants.
21
22
23
24
25
26
27
28

                                                      2
     Case 2:19-mj-03326-DUTY Document 3-1 Filed 08/14/19 Page 2 of 29 Page ID #:5
             Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 3 of 29

 1                                            INDICTMENT

 2           The Grand Jury charges:

 3 INTRODUCTORY ALLEGATIONS

 4                            The Racketeering Enterprise: The Aryan Brotherhood

 5           1.    The Aryan Brotherhood is a criminal organization whose members and associates engaged

6 in, among other things, drug trafficking, theft, and acts of violence, including murder,attempted murder,

 7 and assault.

 8       ~   2.    The Aryan Brotherhood, including its leaders, members, and associates, constituted an

9 "enterprise," as defined in Title 18, United States Code, Section 1961(4),that is, a group ofindividuals
10 associated in fact that engaged in, and the activities of which affected, interstate and foreign commerce.

11 The enterprise constituted an ongoing organization whose members functioned as~a continuing unit fora

12 common purpose of achieving the objectives ofthe enterprise. The Aryan Brotherhood operated
13 ttuoughout Missouri, South Dakota, Nevada, California, and elsewhere. Some ofthe Aryan
14 Brotherhood's operations in California took place in, and were overseen within,the State and F,astern
15 District~of California.

16                                                  Formation

17           3..   The Aryan Brotherhood is an all-male,race-based gang formed in the California prison

18 system. White inmates who wanted to gain power and authority in prison founded the enterprise in the
19 1960's.
2Q                                                 Membershiv

21   ~       4.     Aryan Brotherhood members aze recruited from the prison population. For new members,

22 the Aryan Brotherhood has a general policy of"blood in, blood out:" Potential members must commit a
23 murder to gain full membership and can only leave when they die. However,exceptions have been made
24 for new recruits who have shown a willingness to kill.

25           5.     To be considered for Aryan Brotherhood membership, an inmate must be sponsored by

26 two members: a primary and a secondary sponsor. Generally,the inmate must also serve a probationary
27 term, during which his conduct is observed by Aryan Brotherhood members. If his conduct is
28 satisfactory, the inmate is admitted to the Aryan Brotherhood. Once accepted, an Aryan Brotherhood

                                                         3
     Case 2:19-mj-03326-DUTY Document 3-1 Filed 08/14/19 Page 3 of 29 Page ID #:6
            Case 2:19-cr-00107-~.JM Document 25 Filed 06/14/19 F~age 4 of 29

 1 member is required to commit any criminal act that the enterprise asks of him. An Aryan Brotherhood

 2 member pledges his life to the enterprise.
 3                ~                              Command Structure

 4          6.        The Aryan Brotherhood is governed by a three-man commission with authority over the

 5 entire enterprise. The primary purpose ofthe commission is to resolve disputes among Aryan

 6 Brotherhood members and, when necessary,to approve the murder or assault ofan Aryan Brotherhood

 7 member. In theory, the murder or assault ofan Aryan Brotherhood member in California may be
 8 executed only ifthe commission authorizes it. Murder of a non-Aryan Brotherhood member does not
 9 require commission approval.
10                                                Codes of Conduct

11          7.        The Aryan Brotherhood does not have a formal code ofconduct. Instead, unwritten rules

12 ofconduct govern the behavior of its members. Most recently, three primary rules govern the behavior
13 of Aryan Brotherhood members. They aze:(1)Do not cooperate with law enforcement;(2)Keep your
14 word; and(3)Never be a coward.

15          8..       Members who do not fulfill their obligations to the Aryan Brotherhood aze subject to

16 retaliation, including assault or murder. Aryan Brotherhood members aze prohibited from engaging in
17 certain conduct,including child molestation, homosexuaility, and accruing drug debts to inmates of
18 another race while in prison.

19          9.        In addition to its members,the Aryan Brotherhood also has associates. These people,

20 while not members, are closely affiliated with the Aryan Brotherhood. Associates are required to follow

21 the orders of Aryan Brotherhood members. Associates who do not fulfill their obligations to the Aryan
22 Brotherhood are subject to retaliation, including physical assault or murder.
23          10.       'The Aryan Brotherhood enforces its rules ofconduct and promotes discipline among the

24 enterprise by murdering, attempting to murder, conspiring to murder, assaulting, extorting, and

25 threatening those who either violate the rules or pose a threat to the enterprise. The Aryan Brotherhood
26 also uses murder,the threat of murder, and assault to preserve, protect, and expand its position ofpower
27 within the California prison system. Prison stabbings committed by Aryan Brotherhood members are
28 executed in a bloody and brutal manner so that it leaves a lasting impression on other inmates. White

                                                          4
     Case 2:19-mj-03326-DUTY Document 3-1 Filed 08/14/19 Page 4 of 29 Page ID #:7
               Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 5 of 29

 l inmates aze a minority in every California prison. Therefore, Aryan Brotherhood-ordered prison attacks
 2 are often particularly gruesome. These kinds of attacks are committedin order to deter rivals from

 3 confronting the Aryan Brotherhood's members and associates. The Aryan Brotherhood acts of violence

 4 often seine to warn other would-be attackers that they risk severe retaliation.
 5             11.   Inmates and others who do not follow the orders of the Aryan Brotherhood are subject to

 6 retaliation, including physical assault or murder, as is anyone who uses violence against an Aryan

 7 Brotherhood member. Inmates who cooperate with law enforcement authorities aze "put in the hat" -that

 8 is, marked for death.
 9                                           Purposes of the Enterprise

10             12.   The purposes ofthe Aryan Brotherhood include, but aze not limited to, the following:

11                   a.     Controlling illegal activities -such as narcotics trafficking, gambling, and

12 extortion -within the California prison system for the purpose of generating money for Aryan
13 Brotherhood members.                                           ~ .

14                   b.     Enriching the leaders, members,and associates ofthe Aryan Brotherhood tluough,

15 among other things, illegal trafficking of controlled substances, often in interstate and foreign commerce.

16                   c.     Preserving, protecting, and enhancing the power, territory, reputation, and profits

1.7 ofthe Aryan Brotherhood through threats, intimidation, and violence, including -but not limited to
18 murder, assault, and obstruction ofjustice.
19                   d.     Using threats and violence to keep victims in fear ofthe Aryan Brotherhood and in

20 fear ofits leaders, members,and associaxes.

2]                              Methods and Means used b the            an Brotherhood

22             13.   The means and mefhods by which Aryan Brotherhood leaders, members, and associates
23 conduct and participate in the conduct ofthe affairs ofthe criminal enterprise include the following:
24                   a      The leaders and members of the Aryan Brotherhood direct, sanction, approve, and

25 permit other members and associates to carry out acts in furtherance ofthe enterprise.
26                   b.     The leaders, members, and associates ofthe Aryan Brotherhood commit and
27 conspire to commit acts involving murder, intimidation, and assault against individuals who pose a threat
28 to the enterprise or who jeopardize its'operations in order to perpetuate the enterprise and to maintain and

           .                                              5
     Case 2:19-mj-03326-DUTY Document 3-1 Filed 08/14/19 Page 5 of 29 Page ID #:8
            Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 6 of 29

 1 extend its power. The targets ofthese acts include, but are not limited to, members ofrival organizations,
 2 Aryan Brotherhood members, and witnesses to the enterprise's illegal activities.
 3                 c.      The leaders, members,and associates ofthe Aryan Brotherhood—under the
 4 protection ofthe enterprise--engage in illegal activities, including narcotics trafficking, weapons theft,
 5 and smuggling contraband into prisons in order to generate income.
 6                                                   Symbols

 7          14.     Aryan Brotherhood members and associates use various symbols to signal their

 8 participation in the enterprise. The symbols can appear in tattoos, drawings, and writings. The shamrock
 9 is the most prominent symbol used to signify membership in the Aryan Brotherhood. If an incarcerated
10 inmate who is not a member ofthe enterprise has a shamrock tattoo, members ofthe Aryan Brotherhood
11 will require that inmate to remove or cover up the tattoo. Additional symbols demonstrating membership
12 in the Aryan Brotherhood include Nazi symbols, the letters "AB," the Roman numerals "I" and "II"
13 (representing the first two letters ofthe alphabet), the numbers "666," the number"88"(representing the
14 phrase "Heil Hitler" because "H" is the eighth letter in the alphabet), and the number "14"(referring to a
15 14-word.mission statement for white supremacists).
16                               ~                The Defendants

17          15.    Leaders, members, and associates ofthe Aryan Brotherhood have defined roles in the
18 enterprise.
19          16.    RONALD YANDELL,also known as "Renegade," is an Aryan Brotherhood member and
20 has been since in or about 2004. He holds one ofthree leadership positions on the Aryan Brotherhood's
21 commission. As a member ofthe three-man commission, YANDELL has significant authority over the
22 enterprise, including resolving disputes among Aryan Brotherhood members and, when necessary,
23 approving the murder of current or former members ofthe Aryan Brotherhood.                ~        .

24          17.    DANIEL "Danny" TROXELL,is an Aryan Brotherhood member and has been since in or
25 about 1989. He holds one ofthree leadership positions on the Aryan Brotherhood's commission. As a
26 member ofthe three-man commission,TROXELL has significant authority over the enterprise, including.
27 resolving disputes among Aryan Brotherhood members and, when necessary, approving the murder of
28 current or former members ofthe Aryan Brotherhood.

                                                         6
     Case 2:19-mj-03326-DUTY Document 3-1 Filed 08/14/19 Page 6 of 29 Page ID #:9

            Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19Page 7 of 29

 1          18.    WILLIAM "Billy" SYLVESTEF~, also known as "Billy from Norco," was an Aryan
 2 Brotherhood associate and has been an Aryan Brotherhood member since in or about 2018.

 3          19.    TRAVIS BURHOP was an Aryan Brotherhood associate and has been an Aryan
 4 Brotherhood member since in or about 2018.
 5          20.    BRANT DAI~IIEL, also known as"Two Scoops," was an Aryan Brotherhood associate
 6 and has been an Aryan Brotherhood member since in or about 2013.

 7          21.    DONALD MAZZA,also known as "Popeye," is an Aryan Brotherhood member and has

 8 been since in or about 2049.

 9          22.    PAT BRADY,also known as "Big Pat," is an Aryan Brotherhood member and has been

10 since in or about 2010.
11          23.    JASON "Jake" CORBETT,was an Aryan Brotherhood associate and has been an Aryan

12 Brotherhood member since in or about 2018.
13          24.    MATTHEW HALL,also lrnown as "Psycho," or "Cyco," was an Aryan Brotherhood

14 associate and has been an Aryan Brotherhood member since in or about 2018.
15          25.    SAMUEL KEETON is an Aryan Brotherhood associate.

16          2b.    JEANNA QUESENBERRY is an Aryan Brotherhood associate.

17          27.    -KEVIN MacNAMAR.A is an Aryan Brotherhood associate.

18          28.    KRISTEN DEMAR is an Aryan Brotherhood associate.

19          29.    NST1N PETTY,also known as"Rune," is an Aryan Brotherhood associate.

20 COUNT ONE: [18 U.S.C. § 1962(d)-Conspiracy to Participate in a Racketeering Enterprise]

21          The Grand Jury further charges:
22                                        The Racketeering Conspiracy

23          30.    The allegations contained in pazagraphs 1 through 29 oft.~is Indictment are re-alleged and

24 incorporated herein:
25          31.    Beginning at a date unknown to the Grand Jury, but no later than in or azound October
26 2011, and continuing to in or azound dune 2019,in the State and Eastern District of California, and
27 elsewhere, the defendants,
28 ///

                                                        7
     Case 2:19-mj-03326-DUTY Document 3-1 Filed 08/14/19 Page 7 of 29 Page ID #:10

            Case 2:19-cr-0010~i-KJM Document 25 Fifed 06/14/19 Page 8 of 29

 1
                                              RONALD YANDELL,
 2                                       .DANIEL "Danmy" TROXELL,
                                         WILLIAM "Billy" SYLVESTER,
 3                                             TRAVIS BURHOP,
                                                BR.ANT DANIEL,
 4                                             DONALD MAZZA,
                                                 PAT BRADY,
 5                                          JASON "Jake" CORBETT,
                                               MATTHEW HALL,
 6                                             SAMUEL KEETON,
                                           JEANNA QUESENBERRY,
 7                                           KEVIN MacNA,MARA,
                                               KRISTEN DEMAR,
 S                                             NSTIN PETTY,and
                                              KATHLEEN NOLAN,
 9
10 and others known and unlonown to the Grand Jury, each being a person employed by and associated ~vith
11 the Aryan Brotherhood, an enterprise engaged in, and the activities of which affected, interstate and
                                                                               violate Tide 18, United States
12 foreign commerce,did knowingly and intentionally conspire and agree to
13 Code, Section 1962(c},that is, to conduct and participate, directly and indirectly, in the conduct ofthe
14 affairs ofthe Aryan Brotherhood through a pattern of racketeering activity, which is defined in Title 18,
15 United States Code,Sections 19b1(1)and (5), which pattern of racketeering activity consisted of:
16                  a,     multiple acts involving murder,in violation of California Penal Code §§ 187, 189,

17 182,21a, 31,664 and 653f;
18                  b.     multiple acts involving bribery, in violation of California Penal Code ~ 641.3 and

19 punishable by incarceration for more than one year;
Za                  c.     multiple offenses involving drug ~afficicing, in violation of 21 U.S.C. §§ 841,843

21 ~ and 846;
22                  d.     multiple acts indictable under 18 U.S.C. § 1952(relating to racketeering); and

23                  e.     multiple acts indictable under 18 U.S.C.§ 2312(relating to interstate

24. transportation ofstolen motor vehicles).
25          32.     It was part ofthe. conspiracy that each defendant agreed that a conspirator would commit

26 at least two acts of racketeering activity in the conduct ofthe affairs ofthe enterprise.
27 1//
28 ///

                                                         8
     Case 2:19-mj-03326-DUTY Document 3-1 Filed 08/14/19 Page 8 of 29 Page ID #:11
            Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 9 of 29

 1                                      Notice of Special Sentencing Factors

 2 Number 1: Murder ofRonald Richazdson                                                                      .

 3          33.    On or about October 7,2011,in the Eastern District of California, the defendant,
 4                                       WILLIAM "Billy" SYLVESTER,

 5 did unlawfully, willfully, and intentionally, and with deliberation and premeditation, kill Ronald
 6 Richazdson, with malice aforethought, in violation of California Penal Code, Sections 187 and 189.

 7 Number 2: Murder ofHugo Pinell

 8          34.    On or about August 12,2015,in the Eastern District of California, the defendant,
 9                                            RONALD YANDELL,                                    ~               I

10 and others did unlawfully, willfully, and intentionally, and with deliberation and premeditation, kill Hugo
11 Pinell, with malice aforethought, in violation of California Penal Code,Sections 187, 189, and 31.

12 Number 3• Conspiracy to distribute and possess with•intent to distribute methamnhetainiue and heroin
13          35.    Beginning on a date unknovm to the Grand Jury, but no later than in or around January

14 2016 and continuing through at least in or azound December 2Q16, in the State and Eastern District of

15~ California, and elsewhere, defendants,

16                                           RONALD YANDELL,
                                         WII,LIAM "Billy" SYLVESTER,
17                                  ~         TRAVIS BURHOP,
                                              MATTHEW HALL,
1$                                            SAMUEL KEETON,
                                         JEEINNA QUESENBERRY,and
19                                           KATHLEEN NOLAN,
20 did conspire with each other, and with others known and unknown to the Grand Jury,to knowingly and

21 intentionally distribute and possess with intent to distribute at least 50 grams of methamphetamine
22 (actual), a Schedule II Controlled Substance,and at least 1,000 grams ofa mixture and substance
23 containing a detectable amount of heroin, a Schedule I Controlled Substance,in violation ofTitle 21,
24 United States Code, Sections 84b and 841(a)(1),(b)(1)(A).

25 ///
26 /// .
27 ///
28 ///

                              .
                                                         9
     Case 2:19-mj-03326-DUTY Document 3-1 Filed 08/14/19 Page 9 of 29 Page ID #:12

            Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 10 of 29

 1 Number 4: Conspiracy to murder Kenneth Johnson
 2          36.     Beginning on a date unknown to the Grand Jury, but no later than on or about August 11,

 3 2016,and continuing until at least on or about October 1, 2016, within the Eastern Dis~ict of Califoraia,
 4 and elsewhere, defendant,
                                              RONALD YANDELL,
 5
 6 did unlawfully, willfully, and intentionally conspire with others to kill Aryan Bmtlaerhood member

 7 Kenneth Johnson, with deliberation, premeditation and malice aforethought, and a conspirator engaged in ,

 8 telephone calls to discuss and plan the killing of Kenneth Johnson,in furtherance ofthe conspiracy; all in
 9 violation of California Penal Code Sections 182 and 187.
10 Number 5: Conspiracy to murder James Mickey

11          37.     Beginning on a date unknown to the Crrand Jury, but no later than on or about August 20,

12 2016, and continuing until at least on or about August 21,2016, within the Eastern Dis~ict of California,
13 and elsewhere, defendants,
14                                          RONALD YANDELL,
                                        DATIIEL "Danny" TROXELL,and
15                  ~                         TRAVIS BURHOP,
16 did unlawfully, willfully, and intentionally conspire with each other and others to kill Aryan Brotherhood
17 member James Mickey,.with deliberation, premeditation and malice aforethought, and a conspirator gave
18 specific ins~uctions on how to kill James Mickey, in furtherance ofthe conspiracy, all in violation of
19 California Penal Code Sections 182 and 187.

20 Number 6: Conspiracy to murder Paul Diaz

21          38.     Beginning on a date unknown to the Grand Jury, but no later than on or about August 20,

22 2016, and continuing until at least on or about August 21,2016, within the Eastern District of California,
23 and elsewhere, defendants,
24                                          RONALD YANDELL,and
                                            JASON "Jake" CORBETT,
25
26 did unlawfully, willfiilly, and intentionally conspire with each other and others to kill Aryan Brotherhood
27 associate Paul Diaz, with deliberation, premeditation and malice aforethought, and a conspirator relayed
28 the order to kill Paul Diaz, in furtherance ofthe conspiracy, all in violation of California Penal Code

                                                         10
     Case 2:19-mj-03326-DUTY Document 3-1 Filed 08/14/19 Page 10 of 29 Page ID #:13
            Case 2:19-cr-001,0?-KJM Document 25 Filed 06/14/19 Page 11 of 29

 1 Sections 182 and 187.
 2 Number 7: Conspiracy to murder Michael Trippe

 3           39.     Beginning on a date unlaiown to the Grand Jury, but no later than on or about August 29,

 4 2016,-and continuing through at least on or about October 9,2Q16, within the Eastern District of
 5 California, and elsewhere, defendants,

 6                                            RONALD YANDELL,
                                              DONALD MAZZA,and
 7                                             MATTHEW HALL,              .
 8 did unlawfully, willfully, and intentionally conspire with each other and others to kill Aryan Brotherhood
 9 member Michael Trippe, with deliberation, premeditation and malice aforethought, and a conspirator            ~

10 convened a meeting to plan the murder of Michael Trippe,in furtherance ofthe conspiracy, all in

11    violation of California Penal Code Sections 182 and 187.

12 Number 8: Conspiracy to murder Doug Maynard
13           40. ~   Beginning on a date unknown to the Grand Jury, but no later than on or about June 1',

14 2016,and continuing through at least on or about October 15,2016, within the Eastern District of
15 California, and elsewhere; the defendant,

16                               RONALD Yt1NDELL,also known as "Renegade,"
17 did unlawfully, willfully, and intentionally conspire with others to kill Doug Maynard,with deliberation,
18 premeditation and malice aforethought, and a conspirator stabbed Doug Maynard,in furtherance ofthe
19 conspiracy, all in violation of California Penal Code Sections 182 and 187.

20 Number 9: Murder ofDous Maw

21           41.     On or about October 15, 2016,in the Eastern District of California, the defendant,

22                                           JASON "3ake" CORBETT,

23 and others did unlawfully, willfully, and intentionally, and with deliberation and premeditation, kill Doug
24 Maynazd, with malice aforethought, in violation of California Penal Code, Sections 187, 189,and 31.

25 ///
26 ///
27 ///
28 ///

                                                         11
     Case 2:19-mj-03326-DUTY Document 3-1 Filed 08/14/19 Page 11 of 29 Page ID #:14

            Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 12 of 29

  1 Number 10: Murder ofZachary Scott
  2          42.    On or about October 29,2016,in the Northern District of California, the defendant,
  3                              ~               BRANT DANIEL,

  4 and others did unlawfully, willfully, and intentionally, and with deliberation and premeditation, kill
  5 Zachary Scott, with malice aforethought, in violation of California Penal Code,Sections 187, 189, and
  6 31.

  7 Number 11: Murder of Donald Pequeen

  8          43.    On or about July 20, 2018,in the Eastern District of California, the defendants,

  9                                        JASON "Jake" CORBETT,and
                                                 PAT BRADY,
~ 10                         ~       '
 11 did unlawfully, willfully, and intentionally, and with deliberation and premeditation, kill Donald

 12 Pequeen, with malice aforethought, in violation of California Penal Cade,Sections 187, 189,and 31.

 13          All in violation of Title 18, United States Code,Section 1962(d).
 14 COUNT TWO: [18 U.S.C. § 1959(a)(5)—Conspiracy to Commit Muzder in Aid ofRacketeering]
 15          The Grand Jury further charges:
 16          44.    The allegations contained in paragraphs 1 and 29 ofthis Indictment aze re-alleged and

 17 incorporated here.
 18          45.    At all relevant tunes,the Aryan Brotherhood including its leaders, members,and

 19 associates, constituted an enterprise as defined in Title 18, United States Code,Section 1959{b)(2), that
20 is, a group ofindividuals associated in fact that was engaged in, and the activities of which affected,

21 interstate and foreign commerce. The enterprise constituted an ongoing organization whose members

22 functioned as a continuing unit for a common purpose of achieving the objectives ofthe enterprise.
23           46.    At all relevant times,the Aryan Brotherhood,the above-described enterprise, through its
24 leaders, members, anal associates, engaged in racketeering activity, as defined in Title 18, United States

25 Code, Sections 1959{b)(1) and 1961(1), namely,
26                  a       multiple acts involving murder in violation of California Penal Code §§ 187, 182,
27 189,21a,31,664,and 653f; and
28 ///

                                                         12
         Case 2:19-mj-03326-DUTY Document 3-1 Filed 08/14/19 Page 12 of 29 Page ID #:15
.                                                                                1



                 Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 13 of 29

     1                     b.     multiple offenses involving drug trafficking in violation of21 U.S.C. §§ 841,843,

     2 and 846.

     3           47.       Beginning on a date unknown to the Grand Jury, but no later than on or about August 11,

     4 2016, and continuing through at least on or about October 1, 2016,in the Eastern Dishict of California,
     5 and elsewhere, for the purpose of gaining entrance to and maintaining and increasing position in the
     6 Aryan Brotherhood, an enterprise engaged in racketeering activity, the defendant,

     7                                    ~         RONALD YANDELL,
     8 together with others known and unlrnown to the Grand Jury, did unlawfully, willfully, and intentionally

     9 conspire and agree with each other and others to murder Kenneth Johnson in fiutherance of the purposes
    10 and objectives ofthe Aryan Brotherhood,in violation of California Penal Code Sections I82, 187, and
    11    189.

    12           All in violation ofTitle 18, United States Code, Section 1959(a)(5).

    13 COUNT THREE:[18 U.S.C. § 1959(a)(5)—Conspiracy to Commit Murder in Aid ofRacketeering]
    14           The Grand Jury fiuther charges:
                                                                   4µ —             .
    15           48.       The allegations contained in paragraphs 4~-~ 46, of this  Indictment aze re-alleged and

    16 incorporated here.

    17           49.       Beginning on a date unknown to the Grand Jury, but no later than on or about August 20,

    18 2016,and continuing through at least on or about August 21,2016, in the Eastern District ofCalifornia
    19 and elsewhere; for the purpose of gaining entrance to and maintaining and increasing position in the
    20 Aryan Brotherhood, an enterprise engaged in racketeering activity, the defendants,

    21                 ~                          RONALD YANDELL,
                                              DANIEL "Danny" TROXELL,and
    22                                             TRAVIS BURHOP,
    23 together with others known and unknown to the Grand Jury, did unlaw#'ully, willfully, and intentionally
    24 conspire and agree with each other and others to murder James Mickey in furtherance ofthe purposes and

    25 objectives ofthe Aryan Brotherhood,in violation of California Penal Code Sections 182, 187 and 189.
    26           All in violation ofTide 1'8, United States Code, Section 1959{a)(5).
    27 ///
    28 ///                                                                                                            i

                                                               13
     Case 2:19-mj-03326-DUTY Document 3-1 Filed 08/14/19 Page 13 of 29 Page ID #:16
             Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 14 of 29

  1 COUNT FOUR: [18 U.S.C. § 1959(a)(5)—Conspiracy to Commit Murder in Aid ofRacketeering]
 2           The Grand Jury further charges:                       ~
                                                            ~I ~1 ~-
 3           50.     The allegations contained in paragraphs43-~ 46 ofthis Indictrnent are re-alleged and
 4 incorporated here.
 5           51.     Beginning on a date unknown to the Crrand Jury, but no later than on or about August 21,
 6 2016,and continuing through at least on or about August 22,2016,in the Eastern District of California,

 ~ and elsewhere, for the purpose of gaindng entrance to and maintaining and increasing position in the

 g Aryan Brotherhood, an enterprise engaged in racketeering activity, the defendants,

 9                                           RONALD YANDELL,and
                                             JASON "Jake" COR.BETT,
10

11 together with others Down and unknown to the Crrand Jury, did unlawfully, willfully, and intentionally

12 conspire and agree with each other and others to murder Paul Diaz in furtherance ofthe purposes and
13 objectives ofthe Aryan Brotherhood, in violation of California Penal Code Sections 182, 187 and Z 89.
14           All in violation of Tide 18, United.States Code, Section 1959(a)(5).

15 COUNT FIVE: [18 U.S.C. § 1959(a)(5) —Conspiracy to Commit Murder in Aid ofRacketeering]
1~           The Grand Jury further charges:                     ~'~'
1~           52.     The allegations contained in paragraphs 4      4b ofthis Indictrnent aze re-alleged and

1g incorporated here.
          53.    Beginning on a date unknown to the Crrand Jury, but no later than on or about August 19,
19
20 2016, and continuing through at least on or about October 1, 2016, in the Eastern District of California,

      and elsewhere, for the purpose of gaining entrance to and maintaining and increasing position in the
21
      Aryan Brotherhood, an enterprise engaged in racketeering activity, the defendants,
22
23                                             RONALD YANDELL,
                                               DONALD MAZZA,and
24                                              MATTHEW HALL,

25 together with others known.and unknown to the Grand Jury, did unlawfully, willfully, and intentionally
26 conspire and agree with each other and others to murder Michael Trippe in furtherance ofthe purposes
27 and objectives ofthe Aryan Brotherhood, in violation of California Penal Code Sections 182, 187 and
28 189.


                                                         14
      Case 2:19-mj-03326-DUTY Document 3-1 Filed 08/14/19 Page 14 of 29 Page ID #:17                          .i
            Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 15 of 29

  1                 All in violation of Title 18, United States Code, Section 1959(x)(5)..

 2 COUNT SIX: j18 U.S.C. § 1959(x)(5) —Conspiracy to Commit Murder in Aid ofRacketeering3

 3           The Cnand Jury further charges:                   3'~'~
                                                           4~4 —
 4           54.    The allegations contained in paragraphs4      46 ofthis Indictment aze re-alleged and

 5 incorporated here.
 6           55.     Beginning on a date unlmown to the Crrand Jury, but no later than on or about June 1,

 7 2016, and continuing through at least on or about October 15;2016,i.n the Eastern District of California,

 8 and elsewhere, for the purpose of gaining entrance to and maintaining and increasing position in the
 9 Aryan Brotherhood, an enterprise engaged in racketeering activity, the defendant,
10                                             RONALD YANDELL,
11 together with others known and unl~own to the Grand Jury, did unlawfully, willfully, and intentionally

12 conspire and agree with each other and others to murder Doug Maynazd in furtherance ofthe purposes
13 and objectives ofthe Aryan Brotherhood,in violation of California Penal Code Sections 182, 187 and
14 189.

15           All in violation ofTitle 18, United States Code, Section 1959(x)(5).

16 COUNT SEVEN: [21 U.S.C.~§§ 846, 841(a}(1)—Conspiracy to Distribute and Possess with Intent to
                 Distribute Methamphetamine and Heroin]
17
1g           The Grand Jury further charges:

19                                              RONALD YANDELL,
                                             WILLIAM "Bill}'SYLVESTER,
20                                                TRAVIS BURHOP,
                                                  MATTF~W HALL,
21                       ~                       MICH.AEL TORRES,
                                              JEANNA QUESENBERRY,
22                                               SAM[JEL KEETON,
                                                KATHLEEN NOLAN,
23                                            KEVIN MacNAMARA,and
                                                 KRISTEN DEMAR,
24

25 defendants herein, as follows:
26          S6.     Beginning at a date unknown to the Grand Jury, but no later than on or about ]anuary 1,

27 2016,and continuing through at least on or about December 22,2016,in the State and Eastern District of
28 California, and elsewhere,the defendants did conspire and agree with each other, and with persons

                                                         15
     Case 2:19-mj-03326-DUTY Document 3-1 Filed 08/14/19 Page 15 of 29 Page ID #:18

           Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 16 of 29

 1 known and un~own to the,Crraud Jury,to lmowingly and intentionally distribute and possess with intent
 2 to distribute at least 50 grams of methamphetamine (actual), a Schedule II Controlled Substance, and at

 3 least 1,000 grams ofa mixture and substance containing a detectable amount ofheroin, a Schedule T
 4 Controlled Substance, in violation ofTitle 21, United States Code, Sections 846 and 841(a)(1),(b)(1)(A).

 5 COUNT EIGHT; [21 U.S.C. § 841(a)(1) — Distribution ofHeroin]
 6          The Crrand Jury further charges:
 ~                                               RONALD YANDELL,
                                                  TRAVIS BURHOP,
 g                                              SAMUEL KEETON,and
                                               JEANNA QUESENBERRY,
 9
10 defendants herein, as follows:
11            57. On or about July.11,2016,in the State and Eastern District ofCalifornia, did l~owingly

12 and intentionally distribute at least 100 grams ofa mixture and substance containing a detectable amount
13 of heroin,a Schedule I Controlled Substance,in violation of Title 21, United States Code, Section
14 841(a)(1), and Title 18, United States Code, Section 2.
15 COUNT NINE: [21 U.S.C.§ 84I(a)(1) —Distribution ofHeroin]
16          The Crrand Jury further chazges:

17                                               RONALD YANDELL,
                                                  TRAVIS BURHOP,
18                                               MATTHEW HALL,and
                                               JEANNA QUESENBERRY,
19
20 defendants herein, as follows:

21          58.    On or about July 24,201b,in the State and Eastern District of California,the defendants

22 did knowingly and intentionally distribute at least 100 grams ofa mixture and substance containing a
23 detectable amount of heroin, a Schedule I Controlled Substance,in violation of Tifle 21,United States
24 Code,Section 841(a)(1), and Title 18, United States Code,Section 2.

25 ///
26 ///
27 ///
28 ///

                                                       I6
     Case 2:19-mj-03326-DUTY Document 3-1 Filed 08/14/19 Page 16 of 29 Page ID #:19

              Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 17 of 29

 1 COCTNT TEN: [21 U.S.C. § 841(a)(1) — Distribution~of Methamphetamine]
 2            The Grand Jury further charges:
 3                                               RONALD YANDELL,
                                              WILLIAM "Billy" SYLVESTER,
 4                                                SAMUEL KEETON,
                                               JEANNA QUESENBERRY,
 5                                             KEVIN MacNAMARA,and
                                                  KRISTEN DEMAR,
 6
 7 defendants herein, as follows:
 8            59.     On or about August 11,2016,in the State and Eastern District ofCalifornia, did

 9 knowingly and intentionally distribute a mixture and substance containing a detectable amount of
10 methamphetamine, aSchedule YT Controlled Substance,in violation of Title 21, United States Code,
~I 1 Section 841(ax1), and Title 18, United States Code, Section 2.
12 COCTNT ELEVEN: j21 U.S.C. § 841(a){1)— Distribution ofHeroin]
13            The Grand Jury further chazges:

14                                                 RONALD YANDELL,
                                                    TRAVIS BURHOP,
15                                                SAMUEL KEETON,and
                                                 JEANNA QUESENBERRY,
16
      ~ defendants herein, as follows:
17
              60.    ~ On or about August 12,2016,in the State and Eastern District of California, did
18
      lrnowingly and intentionally distribute at least 100 grams ofa mixtiue and substance containing a
19
      detectable amount of heroin,a Schedule I Controlled Substance, in violation ofTide 21, United States
20
      Code, Section 841(a){1), and TitlE 18, United States Code, Section 2.
21
      COUNT TWELVE: [21 U.S.C. §§ 846, 841(a)(.1) —Conspiracy to Distribute and Possess with Intent to
22                   Distribute Methamphetamine and Heroin]
23            The Grand Jury further chazges:
24
                                                   RONALD YANDELL,
25                                              JASON "Jake" CORBETT,and
                                                     NSTIN PETTY,
26
27 defendants herein, as follows:
28 ///

                                                          17
     Case 2:19-mj-03326-DUTY Document 3-1 Filed 08/14/19 Page 17 of 29 Page ID #:20

            Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 18 of 29 ,

 1          61.    Beginning at a date unl~own to the Grand Jury, but no later than on or about August 11,
 2 2016, and continuing through at least on or about September 6,2016,in the State and Eastern District of
 ~3 California, and elsewhere, the defendants did conspire and agree with each other, and with other persons
 4 known and unlmovm to the Grand Jury,to ~owingly and intentionally distribute and possess with intent
 5 to distribute at least SQ grams of methamphetamine (actual), a Schedule II Controlled Substance, and at
 6 least 100 grams ofa mixture and substance containing a detectable amount of heroin, a Schedule I
 7 Controlled Substance,in violation of Title 21, United States Code, Sections 846 and 841(a)(1).

 g COUNT THIlZTEEN: [21 U.S.C. § 841(a)(1) — Distribution of Heroin)
 9          The Crrand Jury further charges:
1~                                           RONALD YANDELL,
                                            TRAVIS BURHOP,and
11                                         TEANNA QUESENBERRY,
12 defendants herein, as follows:
13          62.    On or about October 18,2016, at approximately 1:40 p.m.,in the State and Eastern
14 District ofCalifornia, did knowingly and intentionally distribute a mixture and substance containing a
15 detectable amount of heroin, a Schedule T Controlled Substance, in violation of Tifle 21, United States
16 Code, Section 841(a)(1), and Title 18, United States Code, Section 2.

1~ COUNT FOURTEEN: [21 U.S.C. § 841(a)(1)— Distribution of Heroin]
1g          The Grand Jury further chazges:
19
                                                 RONALD YANDELL,
20                                               TRAVIS BURHOP,and
                                               JEANNA QUESENBERRY,
21
22 defendants herein, as follows:
23          63.    On or about October 18, 2016, at approximately ~3:03 p.m.,in the State and Eastern
24 District of California, did knowingly and intentionally distribute a mixture and substance containing a
25 detectable amount of heroin, a Schedule I Controlled Substance, in violation of Title 21, United States
26 code, Section 841(a)(1), and Title 18, United States Code, Section 2.
27 ///                                                                              '

28 ///                                                                                  .

                                                        18
     Case 2:19-mj-03326-DUTY Document 3-1 Filed 08/14/19 Page 18 of 29 Page ID #:21

            Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 19 of 29

 1 FORFEITURE ALLEGATION: [18 U.S.C.§ 1963{a)(1),(a)(2),{a)(3), and 21 U.S.C.§ 853(a)=
                          Criminal Forfeiture]
 2
 3           1.     Upon conviction ofthe offense alleged in Count One ofthis Indic~ent,defendants
 4 RONALD YANDELL,DANIEL TROXELL, WILLIAM SYLVESTER,TRAVIS BURHOP,BRANT
 5 DANIEL,DONALD MAZZA,PAT BRADY,JASON CORBETT,MAT'TI-~EW HALL,SAMUEL
 6 KEETON,JEANNA QUESENBERRY,KEVIN MacNAMARA,KRISTEN DEMAR,NSTIN PETTY,
 ~ and KATHLEEN NOLAN shall forfeit to the United States pursuant to Title 18,United States Code,
 g Sections 1463(a)(1), 1963(a)(2), and 1963(a)(3), any interest the defendants acquired or maintained in
 g violation ofTitle 18, United Stated Code,Section 1962; any interest in, security of, claim against, or

10 prop~riy or contractual right of any kind affording a sowce ofinfluence over, an enterprise which the
11 defendants established, operated, controlled, conducted,or participated in the conduct of, in violation of
12 Title 1S, United States Code, Section 1962; and any property constituting, or derived from,any proceeds
13 W~ch the defendants obtained, directly or indirectly,from racketeering activity in violation of Tide 18,
14 United States Code, Section 1962.
15          2•      Upon conviction ofone or more ofthe offenses alleged in Counts Seven through Fourteen

16 flfthis Indictrnent, defendants RONALD YANDELL, WILLIAM'SYLVESTER,TRAVIS BURHOP,
1~ MATTHEW HALL,MICHAEL TORRES,JEANNA QUESENBERRY,SAMUEL KEETON,
1 g KATHI,EEN NOLAN,KEVIN MacNAMARA,KRISTEN DENIAR,JASON CORBETT,and NSTIl~T

19 PETTY,shall forfeit to the United States pursuant to Title 21, United States Code, Section 853(a),the
2p following property:

21                  a.      All right, tide, and interest in any and all property involved in violations of Title

22 21, United States Code,Section 841(a}(1), or conspiracy to commit such offenses,far which defendants
23 are convicted, and all property traceable to such property, including the following: all real or personal
24, property, which constitutes or is derived from proceeds obtained, directly or indirectly, as a result of such

25 offenses; and all property used, or intended to be used, in any manner or part to commit or to facilitate
2b the commission ofthe offenses.
27                  b.     A sum of money equal to the total amount of proceeds obtained as a result ofthe
28 offenses, or conspiracy to commit such offenses, for which defendants are convicted.

                                                          19
      Case 2:19-mj-03326-DUTY Document 3-1 Filed 08/14/19 Page 19 of 29 Page ID #:22

             Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 20 of 29

  1          3.     Ifany property subject to forfeiture, as a result ofthe offenses alleged in Counts One and
  2 Seven through Fourteen ofthis Indictment, for which defendants aze~ convicted:
  3                 a. cannot be located upon the exercise of due diligence;

  4                 b. has been transferred or sold to, or deposited with, a third party;

  5                 c. has been placed beyond thejurisdiction ofthe Court;
  6                 d. has been substantially diminished in value; or
  7                 e. has been commingled with other properly which cannot be divided without difficulty;

  8 it is the intent ofthe United States, pursuant to Title 21,United States Code, Section 853{p) and Title 18,

  9 United States Code, Section 1963(m),to seek forfeiture ofany other property of defendants, up to the
 10 value ofthe property subject to forfeiture.
 11
 12

13                                                                A TRLJ~ BILL.

 14
                                                                Isl Signature on file w/AUSA
15
                                                                  FOREPERSON
16
    ~r V `' ,~'~,/~
17 McGREGOR W.SCOTT
   United States Attorney
18
19
Za
21

22
23
24
25
26
27 II
28

                                                         20
       Case 2:19-mj-03326-DUTY Document 3-1 Filed 08/14/19 Page 20 of 29 Page ID #:23
                Case 2.:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 21 of 29
      2:1 9 - GR` - 0 1 (~ 7 KJ~IIt
No.


                                 UNITED STATES DISTRICT CURT
                                           Tc~stern 1)islr~et ofCpl#.fiarr~za

                                                 G'rintirta~ Division


                                  T~-~E UNITED STATES 4F.AMERICA
                                                           ti•.r.


                                              RONALD YA~sL3ELL,
                                            also known as ":Renegade,"
                                          U.~INIEL "Dann~~" TR~~LL,
                                        WILLIAM "Billy„ SYLVESTER,
                                        also known as "Billy from I*torco,"
                                                 TRAVIS BURHOP,
                                                 ~R.~1~fT L7ANIEL,
                                          also known as ""I'wo Scoops,°'
                                                DONALv MAZZA,
                                             else knn~~un ~s "Fopeye,,,
                                                    PA"I' BR~I)Y,
                                             also known as "I3ig Pat,,,
                                            rl~SdN "ra~Ce" Ct1RBE7'T;
                                                Ivi11.~"I H.EW HALL,
                                       also knt~wn as "~S}lC~1~~" pr :c~-+~,CO}~~
                                               SAMUEL KrETt~N,
                                               MTCHAEI,TORRES,
                                             also known as "Mosca,"
                                           JEANL~TA QLJ~SF.NBERRY,
                                             ICEVII~J iviacl~iAMARt1,
                                                E~RIS"I`~N U~,VIAR,
                                                   JCJSTIN PATTY,
                                            also known as "Rune," and
                                              T~AT~-ILEEI~T NOLAN,



                                               I NDICTMENT"

        VI~LATI(3N(S): 1$ U.S.C.§ 19~i2(d} —Conspiracy to I'artieipate i n a Racketeer Influ~;r~ced Comzpl
               Qrgar~izati~n; I8 U.S.C.;i g~9(a)(S) — Cc~ns~iracy tt~ ~;or~~rnit Murder(5 counts);
                     21 U.S.C. ~§ 8~6, 841(a~(1) —Conspiracy to Distribute and Possess with Intent
              To Distribute M~tt~a~nphetamine and Heroin ~2 counts); 21 U.S.C. § 841(x)(1) —Distribution
               bfHeroin (5 counts); 21 t>,~.C.§ 8~1~(aj(1j—Distribution of Methamghetamine (1 count);
                    18 U,S.C. § 19b3 (a){1),(a)(2),(a)(3), and 21 U.S.C. § 8S3 —Criminal Forfeiture


               ~ tie b~lr,     /sl S~gn~ture ors file w/AUSA
                                                       roren~an.
Case 2:19-mj-03326-DUTY Document 3-1 Filed 08/14/19 Page 21 of 29 Page ID #:24
       Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 22 of 29


      Filed fn open court this ----`—   ------ dQY




                -----------------                   —    -------------
                                            Cle



      BQiI, $




                                          GPO 863 525


       ~~~~~~~'' ~%fir'l
       ~               1,
                        Vii'~S'
                           ' ~~ 1~~~                            ., ,~~~
       ~~k~~~~ ~                                              ~,,
                                                                ~~
                                        ~~~z~            ~~~,~~l ~~Cs~~,~~,
                                    /~~~hill ~ ~~~~~~~
                                    ~
                                            >       ,
                        5
                        ~ ~~~~~~d /z~                                    ~

                                                        'r ~ ~~~,.
                                                        E2~

                                            y ~ ~E'~>/lj~~
                   .
                   .
                  ~~
                   /
                   ~~'
                                          ~~~~

                                           r~r ~v
Case 2:19-mj-03326-DUTY Document 3-1 Filed 08/14/19 Page 22 of 29 Page ID #:25

       Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 23 of 29



                X 1 4- CR - 0 1 0 T KJM
                          United States v. Ronald Yandell, et al.
                                Penalties for Tndicta~ent
    COUNT 1
    RONALD YANDELL
    DANIEL "Danny" TROXELL
    WILLIAM "Billy" SYI.VESTER
    TRAVIS BURHOP
    BRANT DANIEL
    DONALD MAZZA
    PAT BRADY
    JASON "Jake" CORBETT
    MATTHEW HALL
    SAMUEL KEETON
 ', JEANNA QUESENBERRY
    KEVIIV MacNAMARA
    KRISTEN DEMAR
    JUSTIN PE'PI'Y
 ~ KATHLEEN NOLAN

 VIOLATION:         ~8 U.S.C. § 1962{d)-Conspiracy to participate in a racketeer influenced
                    corrupt organization

 PENALTIES:         Maximum of up to life in prison; or
                    Fine ofup to $250,000; or both fine and imprisonment
                    Supervised release of up to 3 years

 SPECIAL ASSESSMENT:$100(mandatory on each count)

 COUNT 2
 RONALD YANDELL

 VIOLATION:          18 U.S.C. § 1959(a)(5) —Conspiracy to commit murder in aid of
                                              racketeering

 PENAL"I'IES:       Maximum of up to 10 years in prison; or
                    Fine of up to $250,000; or both fine and imprisonment
                    Supervised release of up to 3 years up to life

 SPECIAL ASSESSMENT:$100(mandatory on each count)

 COUNT 3
 RONALD YANDELL
 DANIEL"Danny" TROXELL
                                            110
Case 2:19-mj-03326-DUTY Document 3-1 Filed 08/14/19 Page 23 of 29 Page ID #:26

       Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 24 of 29




 TRAVIS BTJRHOP

 VIOLATION:        18 U.S.C. § 1959(a)(5) —Conspiracy to commit murder in aid of
                                            racketeering

 PENALTIES: ~      Maximum of up to 10 years'in prison; or
                   Fine of up to $250,000; or both fine and imprisonment
                   Supervised release ofup to 3 yeazs up to Life

 SPECIAI,ASSESSMENT:$100(mandatory on each count)

 COUNT 4
 RONALD YANDELL
 JASON "Jake" CORBETT

 VIOLATION:        18 U.S.C. § 1959{a)(5)—Conspiracy to commit murder in aid of
                                           racketeering

 PENALTIES:        Maximum of up to 10 yeazs in prison; or
                   Fine of up to $250,000; or both fine and imprisonment
                   Supervised release ofup to 3 years up to life

 SPECIAL ASSESSMENT:$100(mandatory on each count)

 COUNTS
 YtONALD YANDELL
 DONALD MAZZA
 MATTHEW AALL

 VIOLATION:        18 U.S.C. § 1959(a)(5)—Conspiracy to commit murder in aid of
                                           racketeering

 PENALTIES:       Maximum of up to 10 years in prison; or
                  Fine of up to $250,000; or both fine and imprisonment
                  Supervised release ofup to 3 years up to life

 SPECIAL ASSESSMENT:$100(mandatory on each count).

 COitNT 6
 RONALD YANDELL

 VIOLATION:       18 U.S.C. § 1959(a)(5) —Conspiracy to commit murder in aid of
                                           racketeering
                                          11l
Case 2:19-mj-03326-DUTY Document 3-1 Filed 08/14/19 Page 24 of 29 Page ID #:27

       Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 25 of 29




 PENALTIES:       Maximum of up to 10 years in prison; or
                  Fine of up to $250,000; or both fine and imprisonment
                  supervised release of up to 3 years up to life

 SPECIAL ASSESSMENT:$100(mandatory on each count}




                                          1 12
Case 2:19-mj-03326-DUTY Document 3-1 Filed 08/14/19 Page 25 of 29 Page ID #:28

       Case 2:19-cr-0007-KJM Document 25 Filed 06/14/19 Page 26 of 29




 COUNT 7
 RONALD YANDELL
 WILLIAM "Billy" SYLVESTER
 TRAVIS BURHOP
 MATTHEW HAIL
 NIICHAEL TORRES
 JEANNA QUES~NBERRY
 SAMUEL KEETON
 KATHLEEN NOLAN
 KEVIN MacNAMARA
 KRISTEN DEMAR

 VIOLATION:       21 U.S.C. §§ 846, 841(a)(1)-Conspiracy to distribute at least 50 grams of
                  methamphetamine(actual) and at least 1 kilogram of heroin

 PENALTIES:       Mandatory minimum of 10 years in prison and a maximum ofup to life in
                  prison; or
                  Fine ofup to $10,000,000; or both fine and imprisonment
                  Supervised release of at least 5 years up to life

 SPECIAL ASSESSMENT:$100(mandatory on each count)

 COUNT 8
 RONALD YANDELL
 TRAVIS BTJR~iOP
 SAMUEL KEETON
 JEANNA QUESENBERRY

 VIOLATION: ~     21 U.S.C. § 841(a){1) — Distribution of at least lOQ grams of heroin

 PENALTIES:       Mandatory minimum of5 years in prison and a maximum of up to 40
                  yeazs in prison; or
                  Fine ofup to $5,000,000; or both fine and imprisonment
                  Supervised release of at least 4 years up to life

 SPECIAL ASSESSMENT:$100(mandatory•on each count)




                                          113
Case 2:19-mj-03326-DUTY Document 3-1 Filed 08/14/19 Page 26 of 29 Page ID #:29
       Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 27 of 29




 COUNT 9
 RONALD YANDELL
 TRAVIS BURHOP
 MATTHEW HALL
 JEANNA QUESENBERRY.

 VIOLATION:        21 U.S.C. § 841(a)(1) —Distribution of at least 100 grams of heroin

 PENAL'T'IES:      Mandatory minimum of5 years in prison and a maximum of up to 40
                   yeazs in prison; or
                   Fine of up to $5,000,000; or both foie and imprisonment
                   Supervised release of at least 4 years up to life

 SPECIAL ASSESSMENT:$100(mandatory on each count)

 COUNT 10
 RONALD YANDELL
 WII.LIAM "Billy" SYLVESTER
 SAMUEL KEETON
 JEANNA QUESENBERRY
 KEVIN MacNAMARA
 KRISTEN DEMAR

 VIOLATION:        21 U.S.C. § 841(a)(1) —Distribution of methamphetamine

 PENALTIES:        Maximum of up to 20 years in prison; or
                   Fine of up to $1,000,000; or both fine and imprisonment
       .           Supervised release of at least 3 years up to life

 SPECIAL ASSESSMENT:$100(mandatory on each'count)




                                           114
Case 2:19-mj-03326-DUTY Document 3-1 Filed 08/14/19 Page 27 of 29 Page ID #:30
      Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 28 of 29




 COUNT 11
 RONALD YANDELL
 TRAVIS BURHOP
 SAMUEL KEETON
 JEANNA QUESENBERRY

 VIOLATION:       21 U.S.C. § 841(a)(1) —Distribution ofat least 100 grams of heroin

 PENALTIES:       Mandatory minimum of5 years in prison and a maximum ofup to 40
                  years in prison; or
                  Fiae of up to $5,000,000; or both fine and imprisonment
                  Supervised release of at least 4 years up to life

 SPECIAL ASSESSMENT:$100(mandatory on each count)

 COUNT 12            .,
 RONALD YANDELL
 JASON "Jake" CORBEI'T
 NSTII~1 PETTY

 VIOLATION:       21 I7.S.C. §§ 846,841(a)(1)=Conspiracy to distribute and possess with
                  intent to tlistribute~ at least 50 grams of methamphetamine (actual), and at
           -      least 100 grams of a mixture and substance containing a detectable amount
                  of heroin

 PENALTIES:       Mandatory minims of 10 years in prison and a maximum of up to life in
                  prison; or
                  Fine of up to $10,000,000; or both fine and imprisonment
                  Supervised release of at least 5 years up to life

 SPECIAL ASSESSMENT:$100(mandatory on each count)

 COUNT 13
 RONALD YANDELL
 TRAVIS BZJRHOP
 JEANNA QUESENBERRY

 VIOLATION:       21 U.S.C. § 841{a)(1)—Distribution of heroin

 PENALTIES:       Maximum of up to 20 years in prison; or
                  Fine of up to $1,000,000; or both fine and imprisonment
                  Supervised release of at least 3 years up to life


                                          115
     Case 2:19-mj-03326-DUTY Document 3-1 Filed 08/14/19 Page 28 of 29 Page ID #:31

            Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 29 of 29
~r




     ~ SPECIA►L ASSESSMENT: $100 (mandatory on each count)

     COUNT 14
     RONALD YANDELL
     TRAVIS BURHOP
     JEANNA QUESENBERRY

     ~ VIOLATION:        21 U.S.C. § 841(a)(1) — Distribution of heroin

     PENALTIES:          Maximum of up to 20 years in prison; or
                         Fine of up to $1,000,000; or both fine and imprisonment
                         Supervised release of at least 3 years up to life

     ~ SPECIAL ASSESSMENT: $100 (mandatory on each count)

     ~ FORFEITURE .ALLEGATION:

     VIOLATIONS:         18 U.S.C. § 1963(a)(1), (a)(2), and (a)(3), and 21 U.S.C. § 853(a)

     I PENALTIES:        As stated in the Indictment




                                                 116
     Case 2:19-mj-03326-DUTY Document 3-1 Filed 08/14/19 Page 29 of 29 Page ID #:32

            Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 1 of 29

1 McGREG4R W.SCOTT
     !~
  United States Att~mey
2 JASON HTT'T
  ROSS PEARSON
3 DAVID SPENCER
  Assistant Uzuted States Attorneys
4 501 I Street, Suite 10-100
  Sacramento, CA 95814
5 Telephone: (91~ 554-2700
  Facsimile: (916)554-2900
6
 7 DAVID L. JAFFE
    Chief, Organized Crime and Gang Section
 8 Department of Justice
    HANS B. MILLER
 9 Trial Attorney, Organized Crime and Gang Section
    Department of Justice
10
    Attorneys for Plaintiff
1 1 United States ofAmerica                                    JUN 141019
                                                          CLERK, U.$. 018TRICT COURT
12                                                     EASTERN DISTRICT OF CALIFORNIA
                                                       BY
l3                                                                o      ~

14
15
16
17

18
19
20
21

22
23
24
25
26
27
28
